Title: From Benjamin Franklin to Alexander Colden, 2 February 1773
From: Franklin, Benjamin
To: Colden, Alexander


London, Feb. 2 1773
I receiv’d yours of Dec. 2. enclosing a Bill Hancock on Haley & Hopkins for £150 for Account of the Gen. Post-Office.
Inclos’d I return you the Bill, Dunn on Long, Drake and Long, for £100 Sterling, with the Protest which costs 5s. 9d. I hope you are careful to give me Credit for these Protested Bills. I sent you two per last Packet, and one by that of November. Present my Respects to your Good Father, and your very ingenious Brother David, whose Letter I have received. They shall hear from me by the next NYork Ships. I am ever, with great Regard, Dear Sir, Your most obedient humble Servant
B Franklin
Alexr Colden Esqr—per Packet
